PER CURIAM.
Donae Nelson, the defendant below, appeals from a judgment of conviction for armed robbery with a firearm and a sentence of imprisonment for life as a prison release reoffender, habitual violent offender, three-time violent felony offender and violent career criminal. We affirm the conviction. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986). However, we reverse the sentence pursuant to the state’s proper confession of error. The cause is remanded for entry of a sentencing order that conforms with the trial court’s oral pronouncement.
AFFIRMED IN PART AND REVERSED IN PART.